 
EXHIBIT 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT


THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”) is entered into as of
March 24, 2011, by and between Colfax Corporation, a Delaware corporation (the
“Company”), and Clay H. Kiefaber (the “Executive”) and supersedes in its
entirety the Executive Employment Agreement dated January 9, 2010 between the
Company and the Executive.
 
1.           Positions, Duties and Term.  The Company hereby employs the
Executive as its President and Chief Executive Officer and the Executive hereby
accepts such employment, on the terms and conditions set forth below.
 
1.1           Term.  The Executive’s employment hereunder shall be for a term
commencing as of March 24, 2011, (the “Effective Date”) and ending as of the
earliest of (i) December 31, 2013 or such later date to which the term of this
Agreement may be extended pursuant to Subsection (a), (ii) the date that the
Executive’s employment terminates pursuant to Subsections (c) or (d), below, or
(iii) the date of the Executive’s death.
 
(a)  Extension of Term.  Unless the Executive’s employment with the Company
terminates earlier in accordance with Subsections (c) or (d), the parties
pursuant to Subsection (b) elect not to extend the term, the term of this
Agreement automatically shall be extended as of December 31, 2013 and each
December 31st thereafter, such that on each such date the term of employment
under this Agreement shall be for a one-year period.  In addition, if a Change
in Control shall occur during the term of the Executive’s employment under this
Agreement, this Agreement shall not expire prior to the second anniversary of
the date of consummation of the Change in Control, and the term of this
Agreement shall automatically be extended to the second anniversary, as
necessary, to give effect to this provision as of such consummation date.
 
(b)  Election Not to Extend Term.  The Executive or the Board of Directors of
the Company (the “Board”), by written notice delivered to the other, may at any
time elect to terminate the automatic extension provision of Subsection
(a).  Any such election may be made at any time until the ninety (90) days prior
to the anniversary of the Effective Date as of which the term would otherwise be
extended for an additional one year.  Furthermore, the parties agree that
expiration of this Agreement in accordance with the term end-date dictated by
this Subsection (b) shall not in any event constitute termination by the
Executive for Good Reason or by the Company without Cause under this Agreement.
 
(c)  Early Termination.  The Company may terminate the Executive’s employment
with or without Cause or on account of Disability, with written notice delivered
to the Executive from Board.  In the case of a termination by the Company for
Cause, the Executive’s termination shall be effective immediately upon giving
notice.  In the case of a termination without Cause or on account of Disability,
the termination shall be effective as stated in such notice, but not earlier
than 60 days following the date of the notice.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)  Early Resignation.  The Executive may resign from the Company for any
reason, including Good Reason.  Executive may effect a Good Reason termination
by providing at least 30 days’ written notice to the Board of the applicable
Good Reason criteria and his termination effective date; provided that the
notice must be given within 90 days of the occurrence of the condition that is
the basis for such Good Reason; and further provided that if the basis for such
Good Reason is correctible and the Company corrects the basis for such Good
Reason within 30 days after receipt of such notice, the Good Reason defect shall
be cured and Executive shall not then have the right to terminate his employment
for Good Reason with respect to the occurrence addressed in the written
notice.  In the case of a resignation other than for Good Reason, the
termination shall be effective as stated in the notice, but not earlier than 60
days following the date of the notice.
 
(e)  Termination and Offices Held.  At the time Executive ceases to be an
employee of the Company, the Executive agrees that he shall resign from any
office he holds with the Company and its subsidiaries and any affiliate,
including any boards of directors.
 
1.2           Duties.  The Executive shall faithfully perform for the Company
the duties incident to the office of President and Chief Executive Officer and
shall perform such other duties of an executive, managerial or administrative
nature as shall be specified and designated from time to time by the Board.  The
Executive shall devote substantially all of the Executive’s business time and
effort to the performance of the Executive’s duties hereunder, provided that in
no event shall this sentence prohibit the Executive from performing personal and
charitable activities and any other activities approved by the Board, so long as
such activities do not materially interfere with the Executive’s duties for the
Company or create a conflict of interest or the appearance of a conflict of
interest.
 
2.           Compensation.
 
2.1           Salary.  During the term of his employment under this Agreement,
the Company shall pay the Executive a base salary at an annual rate of $525,000
(the “Base Salary”).  The Base Salary shall be reviewed no less frequently than
annually and may be increased at the discretion of the Board or the Compensation
Committee of the Board (the “Committee”), as applicable.  Except as otherwise
agreed in writing by the Executive, the Base Salary shall not be reduced from
the amount previously in effect.  The Base Salary shall be payable in equal
biweekly installments or in such other installments as shall be consistent with
the Company’s payroll procedures.
 
2.2           Annual Cash Incentive.  During the term of employment under this
Agreement, the Executive shall be eligible to receive an annual cash bonus based
on performance objectives established by the Committee each year (the “Annual
Cash Incentive”).  The Executive’s target Annual Cash Incentive amount will be
the percentage of Base Salary designated as the target by the Committee, which
amount shall be at least 75% of the Base Salary then in effect for each
applicable year.  Notwithstanding the preceding sentence, Executive’s Annual
Cash Incentive, if any, may be below (including zero), at, or above the target
based upon the achievement of the performance objectives.
 
 
2

--------------------------------------------------------------------------------

 
 
2.3           Benefits.  During the term of his employment under this Agreement,
the Executive shall be permitted to participate in any group life,
hospitalization or disability insurance plans, health programs, pension and
profit sharing plans, long-term incentive plans and similar benefits that may be
available to other senior executives of the Company generally, on the same terms
as may be applicable to such other executives, in each case to the extent that
the Executive is eligible under the terms of such plans or programs.
 
2.4           Vacation.  During the term of his employment under this agreement,
the Executive shall be entitled to vacation of twenty (20) working days per
year.
 
2.5           Expenses.  The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the term the
Executive’s employment under this Agreement, provided that the Executive submits
such expenses in accordance with the policies applicable to senior executives of
the Company generally.
 
3.           Terminations Other than Without Cause or for Good Reason.  In the
event of the Executive’s resignation other than for Good Reason, his termination
of employment with the Company on account of death or Disability, or his
termination by the Company for Cause, all obligations of the Company under
Sections 1 and 2 will immediately cease.  In connection with this resignation or
termination, the Company will pay the Executive (or, in the case of the
Executive’s death, Executive’s beneficiary or, if none has been designated in
accordance with Section 6.3, Executive’s estate), the amount of the Executive’s
Compensation Accrued at Termination, and the Executive’s rights, if any, under
any Company benefit plan or program shall be governed by such plan or program.
 
4.           Terminations Without Cause or for Good Reason.  If during the term
of his employment under this Agreement, Executive is terminated by the Company
without Cause (and not on account of Disability) or resigns from the Company for
Good Reason, all obligations of the Company under Sections 1 and 2 will
immediately cease.  In connection with this resignation or termination, the
Company will pay the Executive (or, in the case of the Executive’s death,
Executive’s beneficiary or, if none has been designated in accordance with
Section 8.3, Executive’s estate), the amount of the Executive’s Compensation
Accrued at Termination, and the Executive’s rights, if any, under any Company
benefit plan or program shall be governed by such plan or program.  In addition,
in connection with a resignation or termination described in this Section 4, and
subject to the requirements of Section 4.3, the Executive shall be entitled to
the benefits described in Section 4.1 and, if applicable, Section 4.2, and,
except to the extent provided under Section 10.7, the payments shall be made,
and the benefits shall be provided, upon employment termination or as soon as
reasonably practicable thereafter.
 
 
3

--------------------------------------------------------------------------------

 
 
4.1           Severance and Pro-Rata Bonus.  The benefit under this Section 4.1
shall consist of the following:
 
 
(i)
A single sum severance payment in cash equal to the sum of: (x) one (1) times
the Executive’s Base Salary plus (y) one (1) times the Executive’s target Annual
Cash Incentive in effect for the year; provided, however, that the Annual Cash
Incentive component shall instead be the average of the two highest actual
Annual Cash Incentive payments made in the three most recent performance
periods, if this amount is greater and the Executive has received two such
payments; and provided, further, that the multiplier under the provisions of (x)
and (y) shall be “two (2) times” in the event the applicable termination of
employment occurs within 3 months prior to a Change in Control Event or within
two (2) years after a Change in Control; and



 
(ii)
In lieu of any annual cash incentive under Section 2.2 for the year in which
Executive’s employment terminates, a single sum cash payment equal to the
amount, if any, of the Partial Year Bonus (as defined in Section 10.7);
provided, however, that, other than in connection with a Change in Control
Event, no Partial Year Bonus shall be paid unless the performance goals for the
applicable year are achieved.

 
4.2           Change in Control Termination Accelerated Vesting.  If the
resignation or termination under this Section 4 shall occur within 3 months
prior to a Change in Control Event or within two (2) years after a Change in
Control, the following provisions shall apply:
 
 
(i)
All equity or equity based awards held by Executive at termination of
employment, including but not limited to, stock options, restricted stock and
restricted stock units, and which time-vest based on service shall become vested
and non-forfeitable, and all other terms of such awards shall be governed by the
plans and programs and the agreements and other documents pursuant to which such
options were granted; and



 
(ii)
Any performance objectives upon which the earning of performance-based
restricted stock, restricted stock units, and other equity or equity-based
awards and other long-term incentive awards (including cash awards,) is
conditioned shall be deemed to have been met at the greater of (A) target level
at the date of termination, or (B) actual performance at the date of
termination, and such amounts shall become fully vested and non-forfeitable as a
result of termination of employment at the date of such termination, and, in
other respects, such awards shall be governed by the plans and programs and the
agreements and other documents pursuant to which such awards were granted.

 
4.3         Waiver and Release Agreement. The Executive agrees to execute at the
time of Executive’s termination of employment a Waiver and Release Agreement in
a form provided to the Executive by the Company (the “Waiver and Release
Agreement”), within three (3) days of termination, consistent  with the form
attached hereto as Exhibit A, the terms and conditions of which are specifically
incorporated herein by reference. The execution and delivery of the Waiver and
Release Agreement shall be made within 45 days of delivery to the Executive of
the Waiver and Release Agreement and the Company shall make payment of all lump
sums due within ten (10) days after the Waiver and Release Agreement is no
longer revocable by Executive.  If the Waiver and Release Agreement is not
executed with in the 45 day period post-delivery, the Executive will forfeit all
severance payments to be provided pursuant to Section 4.1.
 
 
4

--------------------------------------------------------------------------------

 
 
5.           Golden Parachute Excise Tax Provisions.  In the event it is
determined that any payment or benefit (within the meaning of Section 280G(B)(2)
of the Internal Revenue Code of 1986, as amended (the “Code”)), to the Executive
or for his or her benefit paid or payable or distributed to or distributable
pursuant to the terms of this Agreement or otherwise in connection with, or
arising out of, his or her employment (“Payments”), would be subject to the
excise tax imposed by Section 4999 of the Code or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the total Payments shall be reduced to
the extent the payment of such amounts would cause the Executive’s total
termination benefits to constitute an “excess” parachute payment under Section
280G of the Internal Revenue Code of 1986, as amended (the “Code”) and by reason
of such excess parachute payment the Executive would be subject to an excise tax
under Section 4999(a) of the Code, but only if the Executive (or the Executive’s
tax advisor) determines that the after-tax value of the termination benefits
calculated with the foregoing restriction exceed those calculated without the
foregoing restriction.  In that event, then the Executive shall designate those
rights, payments, or benefits under this Agreement, any other agreements, and
any benefit arrangements that should be reduced or eliminated so as to avoid
having the payment or benefit to the Executive under this Agreement be deemed to
be a parachute payment; provided, however, that in order to comply with Section
409A, the reduction or elimination will be performed in the order in which each
dollar of value subject to a right, payment of benefit reduces the parachute
payment to the greatest extent.  Except as otherwise expressly provided herein,
all determinations under this Section 5 shall be made at the expense of the
Company by a nationally recognized public accounting or consulting firm selected
by the Company and subject to the approval of Executive, which approval shall
not be unreasonably withheld.  Such determination shall be binding upon
Executive and the Company.
 
5.1           Company Withholding.  Notwithstanding anything contained in this
Agreement to the contrary, in the event that, according to the Determination, an
Excise Tax will be imposed on any Payment or Payments, the Company shall pay to
the applicable government taxing authorities as Excise Tax withholding, the
amount of the Excise Tax that the Company has actually withheld from the Payment
or Payments.
 
6.           Confidentiality; Non-Competition and Non-Disclosure; Executive
Cooperation; Non-Disparagement.
 
6.1           Confidential Information.  The Executive acknowledges that, during
the course of his employment with the Company, the Executive may receive special
training and/or may be given access to or may become acquainted with
Confidential Information (as hereinafter defined) of the Company.  As used in
this Section 6.1, “Confidential Information” of the Company means all trade
practices, business plans, price lists, supplier lists, customer lists,
marketing plans, financial information, software and all other compilations of
information which relate to the business of the Company, or to any of its
subsidiaries, and which have not been disclosed by the Company to the public, or
which are not otherwise generally available to the public.
 
 
5

--------------------------------------------------------------------------------

 
 
The Executive acknowledges that the Confidential Information of the Company, as
such may exist from time to time, are valuable, confidential, special and unique
assets of the Company and its subsidiaries, expensive to produce and maintain
and essential for the profitable operation of their respective businesses.  The
Executive agrees that, during the course of his employment with the Company, or
at any time thereafter, he shall not, directly or indirectly, communicate,
disclose or divulge to any Person (as such term is hereinafter defined), or use
for his benefit or the benefit of any Person, in any manner, any Confidential
Information of the Company or its subsidiaries acquired during his employment
with the Company or any other confidential information concerning the conduct
and details of the businesses of the Company and its subsidiaries, except as
required in the course of his employment with the Company or as otherwise may be
required by law.  For purposes if this Agreement, “Person” shall mean any
individual, partnership, corporation, trust, unincorporated association, joint
venture, limited liability company or other entity or any government,
governmental agency or political subdivision.
 
All documents relating to the businesses of the Company and its affiliates
including, without limitation, Confidential Information of the Company, whether
prepared by the Executive or otherwise coming into the Executive's possession,
are the exclusive property of the Company and such respective subsidiaries, and
must not be removed from the premises of the Company, except as required in the
course of the Executive's employment with the Company.  The Executive shall
return all such documents (including any copies thereof) to the Company when the
Executive ceases to be employed by the Company or upon the earlier request of
the Company or the Board.
 
6.2           Noncompetition.  During the term of this Agreement (including any
extensions thereof) and for a period of one year following the termination of
the Executive's employment under this Agreement for any reason, the Executive
shall not, except with the Company's express prior written consent, for the
benefit of any entity or person (including the Executive) compete with the
Business (as hereinafter defined) within the Territory.  For purposes of this
Agreement, “Business” shall mean a company involved in the manufacture and sale
of pumps, valves or fluid handling systems of the kind that are produced by the
Company or that are competitive with the pumps, valves or fluid handling systems
that are produced by the Company.  For purposes of this Agreement, “Territory”
shall mean those locations in the United States of America in which the Company
is operating and those locations abroad in which the Company has significant
operations, including, but not limited to, Germany, China and India.
 
6.3           Non-Solicitation.  During the term of this Agreement (including
any extension thereof) and for a period of two (2) years following the
termination of the Executive’s termination under this Agreement for any reason,
the Executive shall not, except with the Company’s express prior written
consent, for the benefit of any entity or person (including the Executive)
solicit, induce or encourage any employee of the Company, or any of its
subsidiaries, to leave the employment of the Company or solicit, induce or
encourage any customer, or client of the Company, or any of its subsidiaries, to
cease or reduce its business with the Company or its subsidiaries.
 
 
6

--------------------------------------------------------------------------------

 
 
6.4          Cooperation With Regard to Litigation.Executive agrees to cooperate
with the Company, during the term and thereafter (including following
Executive’s termination of employment for any reason), by making himself
available to testify on behalf of the Company or any subsidiary or affiliate of
the Company, in any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative, and to assist the Company, or any subsidiary
or affiliate of the Company, in any such action, suit, or proceeding, by
providing information and meeting and consulting with the Board or its
representatives or counsel, or representatives or counsel to the Company, or any
subsidiary or affiliate of the Company, as may be reasonably requested and after
taking into account Executive’s post-termination responsibilities and
obligations.  The Company agrees to reimburse Executive, on an after-tax basis,
for all reasonable expenses actually incurred in connection with his provision
of testimony or assistance.


6.5           Non-Disparagement. Executive shall not, at any time during the
Term and thereafter make statements or representations, or otherwise
communicate, directly or indirectly, in writing, orally, or otherwise, or take
any action which may, directly or indirectly, disparage or be damaging to the
Company, its subsidiaries or affiliates or their respective officers, directors,
employees, advisors, businesses or reputations, nor shall members of the Board
of Directors or Executive’s successor in office make any such statements or
representations regarding Executive.  Notwithstanding the foregoing, nothing in
this Agreement shall preclude Executive or his successor or members of the Board
of Directors from making truthful statements that are required by applicable
law, regulation or legal process.
 
6.6           Survival.The provisions of this Section 6 shall survive the
termination of the Term and any termination or expiration of this Agreement.
 
6.7           Remedies.  Executive agrees that any breach of the terms of this
Section 6 would result in irreparable injury and damage to the Company for which
the Company would have no adequate remedy at law; Executive therefore also
agrees that in the event of said breach or any threat of breach and
notwithstanding Section 7 the Company shall be entitled to an immediate
injunction and restraining order from a court of competent jurisdiction to
prevent such breach and/or threatened breach and/or continued breach by
Executive and/or any and all persons and/or entities acting for and/or with
Executive, without having to prove damages.  The availability of injunctive
relief shall be in addition to any other remedies to which the Company may be
entitled at law or in equity, but remedies other than injunctive relief may only
be pursued in an arbitration brought in accordance with Section 7.  The terms of
this paragraph shall not prevent the Company from pursuing in an arbitration any
other available remedies for any breach or threatened breach of this Section 6,
including but not limited to the recovery of damages from Executive.  Executive
hereby further agrees that, if it is ever determined, in an arbitration brought
in accordance with Section 7, that willful actions by Executive have constituted
wrongdoing that contributed to any material misstatement or omission from any
report or statement filed by the Company with the U.S. Securities and Exchange
Commission or material fraud against the Company, then the Company, or its
successor, as appropriate, may recover all of any award or payment made to
Executive, less the amount of any net tax owed by Executive with respect to such
award or payment over the tax benefit to Executive from the repayment or return
of the award or payment, pursuant to Section 5.1, and Executive agrees to repay
and return such awards and amounts to the Company within 30 calendar days of
receiving notice from the Company that the Board has made the determination
referenced above and accordingly the Company is demanding repayment pursuant to
this Section 6.7. The Company or its successor may, in its sole discretion,
affect any such recovery by (i) obtaining repayment directly from Executive;
(ii) setting off the amount owed to it against any amount or award that would
otherwise be payable by the Company to Executive; or (iii) any combination of
(i) and (ii) above.
 
 
7

--------------------------------------------------------------------------------

 
 
7.           Governing Law; Disputes; Arbitration.
 
7.1           Governing Law.  This Agreement is governed by and is to be
construed, administered, and enforced in accordance with the laws of the State
of Maryland, without regard to conflicts of law principles.  If under the
governing law, any portion of this Agreement is at any time deemed to be in
conflict with any applicable statute, rule, regulation, ordinance, or other
principle of law, such portion shall be deemed to be modified or altered to the
extent necessary to conform thereto or, if that is not possible, to be omitted
from this Agreement.  The invalidity of any such portion shall not affect the
force, effect, and validity of the remaining portion hereof.  If any court
determines that any provision of Section 7 is unenforceable because of the
duration or geographic scope of such provision, it is the parties’ intent that
such court shall have the power to modify the duration or geographic scope of
such provision, as the case may be, to the extent necessary to render the
provision enforceable and, in its modified form, such provision shall be
enforced.
 
7.2           Arbitration.Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
the City of Washington, D.C. by three arbitrators in accordance with the
National Rules for the Resolution of Employment Disputes of the American
Arbitration Association in effect at the time of submission to
arbitration.  Judgment may be entered on the arbitrators’ award in any court
having jurisdiction.  For purposes of entering any judgment upon an award
rendered by the arbitrators, the Company and Executive hereby consent to the
jurisdiction of any or all of the following courts:  (i) the United States
District Court for the Fourth Circuit, (ii) any of the courts of the State of
Maryland, or (iii) any other court having jurisdiction.  The Company and
Executive further agree that any service of process or notice requirements in
any such proceeding shall be satisfied if the rules of such court relating
thereto have been substantially satisfied.  The Company and Executive hereby
waive, to the fullest extent permitted by applicable law, any objection which it
may now or hereafter have to such jurisdiction and any defense of inconvenient
forum.  The Company and Executive hereby agree that a judgment upon an award
rendered by the arbitrators may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by law.  Each party shall bear its
or his costs and expenses arising in connection with any arbitration proceeding
pursuant to this Section 7.  Notwithstanding any provision in this Section 7,
Executive shall be paid compensation due and owing under this Agreement during
the pendency of any dispute or controversy arising under or in connection with
this Agreement.
 
7.3           WAIVER OF JURY TRIAL. TO THE EXTENT APPLICABLE, EACH OF THE
PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY
TRIAL FOR ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR ANY DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS
AGREEMENT.  This provision is subject to Section 7.2, requiring arbitration of
disputes hereunder.
 
 
8

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.
 
8.1           Integration.  This Agreement cancels and supersedes any and all
prior agreements and understandings between the parties hereto with respect to
the employment of Executive by the Company, any parent or predecessor company,
and the Company’s subsidiaries during the Term, but excluding existing contracts
relating to compensation under executive compensation and employee benefit plans
of the Company and its subsidiaries.  This Agreement constitutes the entire
agreement among the parties with respect to the matters herein provided, and no
modification or waiver of any provision hereof shall be effective unless in
writing and signed by the parties hereto.  Executive shall not be entitled to
any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by Executive under such prior agreements and
understandings or under any benefit or compensation plan of the Company.
 
8.2           Successors; Transferability.  The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise, and whether or not the corporate existence of the Company continues)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise and, in the case of an acquisition of the Company in which the
corporate existence of the Company continues, the ultimate parent company
following such acquisition.  Subject to the foregoing, the Company may transfer
and assign this Agreement and the Company’s rights and obligations hereunder to
another entity that is substantially comparable to the Company in its financial
strength and ability to perform the Company’s obligations under this
Agreement.  Neither this Agreement nor the rights or obligations hereunder of
the parties hereto shall be transferable or assignable by Executive, except in
accordance with the laws of descent and distribution or as specified in Section
8.3.
 
8.3           Beneficiaries.  Executive shall be entitled to designate (and
change, to the extent permitted under applicable law) a beneficiary or
beneficiaries to receive any compensation or benefits provided hereunder
following Executive’s death.
 
8.4           Notices.  Whenever under this Agreement it becomes necessary to
give notice, such notice shall be in writing, signed by the party or parties
giving or making the same, and shall be served on the person or persons for whom
it is intended or who should be advised or notified, by Federal Express or other
similar overnight service or by certified or registered mail, return receipt
requested, postage prepaid and addressed to such party at the address set forth
below or at such other address as may be designated by such party by like
notice:
 
 
9

--------------------------------------------------------------------------------

 
 
If to the Company:
 
Colfax Corporation
Attn:  Senior Vice President, Human Resources
8170 Maple Lawn Blvd.
Suite 180
Fulton, MD  20759


With a copy to:


Michael Silver, Esquire
Hogan Lovells
555 13th Street NW
Washington, D.C.  20004


If to Executive:


Clay H. Kiefaber
407 Chester Avenue
Annapolis, MD 21403


If the parties by mutual agreement supply each other with fax numbers for the
purposes of providing notice by facsimile, such notice shall also be proper
notice under this Agreement.  In the case of Federal Express or other similar
overnight service, such notice or advice shall be effective when sent, and, in
the cases of certified or registered mail, shall be effective two days after
deposit into the mails by delivery to the U.S. Post Office.


8.5           Reformation.  The invalidity of any portion of this Agreement
shall not be deemed to render the remainder of this Agreement invalid.
 
8.6           Headings.  The headings of this Agreement are for convenience of
reference only and do not constitute a part hereof.
 
8.7           No General Waivers.  The failure of any party at any time to
require performance by any other party of any provision hereof or to resort to
any remedy provided herein or at law or in equity shall in no way affect the
right of such party to require such performance or to resort to such remedy at
any time thereafter, nor shall the waiver by any party of a breach of any of the
provisions hereof be deemed to be a waiver of any subsequent breach of such
provisions.  No such waiver shall be effective unless in writing and signed by
the party against whom such waiver is sought to be enforced.
 
8.8           Offsets; Withholding.  The amounts required to be paid by the
Company to Executive pursuant to this Agreement shall not be subject to offset
other than with respect to any amounts that are owed to the Company by Executive
due to his receipt of funds as a result of his fraudulent activity.  The
foregoing and other provisions of this Agreement notwithstanding, all payments
to be made to Executive under this Agreement, including under Sections 4 and 5,
or otherwise by the Company, will be subject to withholding to satisfy required
withholding taxes and other required deductions.
 
 
10

--------------------------------------------------------------------------------

 
 
8.9           Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of Executive, his heirs, executors, administrators
and beneficiaries, and shall be binding upon and inure to the benefit of the
Company and its successors and assigns.
 
8.10         Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
 
8.11         Representations of Executive.  Executive represents and warrants to
the Company that he has the legal right to enter into this Agreement and to
perform all of the obligations on his part to be performed hereunder in
accordance with its terms and that he is not a party to any agreement or
understanding, written or oral, which prevents him from entering into this
Agreement or performing all of his obligations hereunder.
 
9.             D&O Insurance.
 
The Company will maintain directors’ and officers’ liability insurance during
the Term and for a period of six years thereafter, covering acts and omissions
of Executive during the Term, on terms substantially no less favorable than
those in effect on the Effective Date.
 
10.           Definitions Relating to Termination Events.
 
 
10.1
Cause.  For purposes of this Agreement, “Cause” shall mean Executive’s:



 
(i)
Conviction for commission of a felony or a crime involving moral turpitude;



 
(ii)
Willful commission of any act of theft, fraud, embezzlement or misappropriation
against the Company or its subsidiaries or affiliates; or



 
(iii)
Continued failure to substantially perform Executive’s duties hereunder (other
than such failure resulting from Executive’s incapacity due to physical or
mental illness), which failure is not remedied within 30 calendar days after
written demand for substantial performance is delivered by the Company which
specifically identifies the manner in which the Company believes that Executive
has not substantially performed Executive’s duties.

 
10.2        Change in Control.  For purposes of this Agreement, a “Change in
Control” means the following:
 
 
11

--------------------------------------------------------------------------------

 
 
 
(i)
A transaction or series of transactions (other than an offering of Stock to the
general public through a registration statement filed with the Securities and
Exchange Commission) whereby any “person” or related “group” of “persons” (as
such terms are used in Sections 13(d) and 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction or on the
Effective Date, directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company and immediately after such acquisition possesses more
than 50% of the total combined voting power of the Company’s securities
outstanding immediately after such acquisition; or



 
(ii)
During any period of two consecutive years, individuals who, at the beginning of
such period, constitute the Board together with any new director(s) (other than
a director designated by a person who shall have entered into an agreement with
the Company to effect a transaction described in Section 10.2(i) hereof or
Section 10.2(iii) hereof) whose election by the Board or nomination for election
by the Company’s stockholders was approved by a vote of at least two-thirds of
the directors then still in office who either were directors at the beginning of
the two-year period or whose election or nomination for election was previously
so approved, cease for any reason to constitute a majority thereof; or



 
(iii)
The consummation by the Company (whether directly involving the Company or
indirectly involving the Company through one or more intermediaries) of (x) a
merger, consolidation, reorganization, or business combination or (y) a sale or
other disposition of all or substantially all of the Company’s assets in any
single transaction or series of related transactions or (z) the acquisition of
assets or stock of another entity, in each case other than a transaction:



 
(A)
Which results in the Company’s voting securities outstanding immediately before
the transaction continuing to represent (either by remaining outstanding or by
being converted into voting securities of the Company or the person that, as a
result of the transaction, controls, directly or indirectly, the Company or
owns, directly or indirectly, all or substantially all of the Company’s assets
or otherwise succeeds to the business of the Company (the Company or such
person, the “Successor Entity”)) directly or indirectly, at least a majority of
the combined voting power of the Successor Entity’s outstanding voting
securities immediately after the transaction; and



 
(B)
After which no person or group (as such terms are used in Sections 13(d) and
14(d)(2) of the Exchange Act) beneficially owns (within the meaning of Rule
13d-3 under the Exchange Act) voting securities representing 50% or more of the
combined voting power of the Successor Entity;  provided, however, that no
person or group shall be treated for purposes of this Section 10.2(iii)(B) as
beneficially owning 50% or more of combined voting power of the Successor Entity
solely as a result of the voting power held in the Company prior to the
consummation of the transaction; or

 
 
12

--------------------------------------------------------------------------------

 
 
 
(iv)
The Company’s stockholders approve a liquidation or dissolution of the Company
and all material contingencies to such liquidation or dissolution have been
satisfied or waived.

 
10.3         Change in Control Event.  For purposes of this Agreement, “Change
in Control Event” means the earlier to occur of (i) a Change in Control or (ii)
the execution and delivery by the Company of a definitive agreement providing
for a Change in Control.
 
10.4         Compensation Accrued at Termination.  For purposes of this
Agreement, “Compensation Accrued at Termination” means the following:
 
 
(i)
The unpaid portion of annual Base Salary at the rate payable, in accordance with
Section 2.1 hereof, at the date of Executive’s termination of employment, pro
rated through such date of termination, payable in accordance with the Company’s
regular pay schedule;



 
(ii)
Except as otherwise provided in this Agreement, all earned and unpaid and/or
vested, nonforfeitable amounts owing or accrued at the date of Executive’s
termination of employment under any compensation and benefit plans, programs,
and arrangements set forth or referred to in Sections 2.2 and 2.3 hereof
(including any earned and vested Annual Cash Incentive) in which Executive
theretofore participated, payable in accordance with the terms and conditions of
the plans, programs, and arrangements (and agreements and documents thereunder)
pursuant to which such compensation and benefits were granted or accrued; and



 
(iii)
Reasonable business expenses and disbursements incurred by Executive prior to
Executive’s termination of employment, to be reimbursed to Executive, as
authorized under Section 2.5, in accordance the Company’s reimbursement policies
as in effect at the date of such termination.

 
10.5         Disability.  For purposes of this Agreement, “Disability” means the
Executive is unable due to a physical or mental condition to perform the
essential functions of his position with or without reasonable accommodation for
six (6) months in the aggregate during any twelve (12) month period or based on
the written certification by two licensed physicians of the likely continuation
of such condition for such period.  This definition shall be interpreted and
applied consistent with the Americans with Disabilities Act, the Family and
Medical Leave Act, Section 409A of the Code and other applicable law.
 
10.6         Good Reason.  For purposes of this Agreement, “Good Reason” shall
mean, without Executive’s express written consent, the occurrence of any of the
following circumstances unless, if correctable, such circumstances are fully
corrected within 30 days of the notice of termination given in respect thereof:
 
 
13

--------------------------------------------------------------------------------

 
 
 
(i)
Upon or following a Change in Control Event, (A) the assignment to Executive of
duties materially inconsistent with  Executive’s position and status hereunder,
or (B) an alteration, materially adverse to Executive, in the nature of
Executive’s duties, responsibilities, and authorities, Executive’s position or
the conditions of Executive’s employment from those specified in Section 1 or
otherwise hereunder (other than inadvertent actions which are promptly
remedied); except the foregoing shall not constitute Good Reason if occurring
(X) in connection with the termination of Executive’s employment for Cause,
Disability, or as a result of Executive’s death, (Y) as a result of action by or
with the consent of Executive or (Z) as a result of reasonable adjustments in
Executive's range of duties, responsibilities and authorities in the event that
the Change of Control Event results in a significantly larger Successor Entity
and the Board of Directors of the Successor Entity concludes that the
Executive’s duties, responsibilities and authorities need to be adjusted (to
include a change in title or reporting to another senior executive officer);
provided, however, that such adjustments do not reduce Executive’s compensation;



 
(ii)
The Company requiring Executive to relocate his principal place of business for
the Company to a location at least 35 miles from his current place of business,
and which is at least 35 miles longer distance from his place of residence;



 
(iii)
The failure of the Company to obtain a satisfactory agreement from any successor
to the Company to fully assume the Company’s obligations and to perform under
this Agreement; or



 
(iv)
Any other failure by the Company to perform any material obligation under, or
breach by the Company of any material provision of, this Agreement.

 
10.7         Partial Year Bonus.  For purposes of this Agreement, a Partial Year
Bonus is payable to the Executive for the year of the Executive’s employment
termination in the event the Company performance criteria for payment of an
Annual Cash Incentive are achieved as of the close of the year at the level
required for a payout at the target level or above.  Any such Partial Year Bonus
shall equal the Executive’s target Annual Cash Incentive compensation multiplied
by a fraction of the numerator of which is the number of days the Executive was
employed by the Company in the year of termination and the denominator of which
is the total number of days in the year of termination.  Should any such Partial
Year Bonus become payable under this Agreement, payment shall be made to the
Executive at the same time as payment is made to all other participants under
the Annual Cash incentive compensation program following the close of the year.
 
IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.
 
 
14

--------------------------------------------------------------------------------

 
 
COLFAX CORPORATION
   
By:
/s/ C. Scott Brannan
Name:        
C. Scott Brannan
Title:
SVP, Finance and Chief Financial Officer
   
/s/ Clay H. Kiefaber

 
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A


WAIVER AND RELEASE AGREEMENT


                      THIS WAIVER AND RELEASE AGREEMENT is entered into as of
[TO BE DETERMINATED AT TERMINATION OF EMPLOYMENT] (the “Effective Date”), by
Clay H. Kiefaber (the “Executive”) in consideration of the severance pay
provided to the  Executive by Colfax Corporation  (the “Company”) pursuant to
the Executive Employment Agreement (the “Employment Agreement”) by and between
the Company and the Executive (the “Severance Payment”).

 
1.           Waiver and Release.  The Executive, on his or her own behalf and on
behalf of his or her heirs, executors, administrators, attorneys and assigns,
hereby unconditionally and irrevocably releases, waives and forever discharges
the Company and each of its affiliates, parents, successors, predecessors, and
the subsidiaries, directors, owners, members, shareholders, officers, agents,
and employees of the Company and its affiliates, parents, successors,
predecessors, and subsidiaries (collectively, all of the foregoing are referred
to as the “Employer”), from any and all causes of action, claims and damages,
including attorneys’ fees, whether known or unknown, foreseen or unforeseen,
presently asserted or otherwise arising through the date of his or her signing
of the Waiver and Release Agreement, concerning his or her employment or
separation from employment.  This release includes, but is not limited to, any
claim or entitlement to salary, bonuses (but not including payment of any
remaining bonus under the Employment Agreement), any other payments, benefits or
damages arising under any federal law (including, but not limited to, Title VII
of the Civil Rights Act of 1964, the Age Discrimination in Employment Act, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, Executive Order 11246, the Family and Medical Leave Act, and the Worker
Adjustment and Retraining Notification Act, each as amended); any claim arising
under any state or local laws, ordinances or regulations (including, but not
limited to, any state or local laws, ordinances or regulations requiring that
advance notice be given of certain workforce reductions); and any claim arising
under any common law principle or public policy, including, but not limited to,
all suits in tort or contract, such as wrongful termination, defamation,
emotional distress, invasion of privacy or loss of consortium.


The Executive understands that by signing this Waiver and Release Agreement he
or she is not waiving any claims or administrative charges which cannot be
waived by law.  He or she is waiving, however, any right to monetary recovery or
individual relief should any federal, state or local agency (including the Equal
Employment Opportunity Commission) pursue any claim on his or her behalf arising
out of or related to his or her employment with and/or separation from
employment with the Company.


The Executive further agrees without any reservation whatsoever, never to sue
the Employer or become a party to a lawsuit on the basis of any and all claims
of any type lawfully and validly released in this Waiver and Release Agreement.


2.           Acknowledgments.  The Executive is signing this Waiver and Release
Agreement knowingly and voluntarily.  He or she acknowledges that:


 
(a)
He or she is hereby advised in writing to consult an attorney before signing
this Waiver and Release Agreement;



 
(b)
He or she has relied solely on his or her own judgment and/or that of his or her
attorney regarding the consideration for and the terms of this Waiver and
Release Agreement and is signing this Waiver and Release Agreement knowingly and
voluntarily of his or her own free will;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(c)
He or she is not entitled to the Severance Payment unless he or she agrees to
and honors the terms of this Waiver and Release Agreement;



 
(d)
He or she has been given at least [twenty-one (21)] [forty-five (45)] calendar
days to consider this Waiver and Release Agreement, or he or she expressly
waives his or her right to have at least [twenty-one (21)] [forty-five (45)]
days to consider this Waiver and Release Agreement;



 
(e)
He or she may revoke this Waiver and Release Agreement within seven (7) calendar
days after signing it by submitting a written notice of revocation to the
Employer.  He or she further understands that this Waiver and Release Agreement
is not effective or enforceable until after the seven (7) day period of
revocation has expired without revocation, and that if he or she revokes this
Waiver and Release Agreement within the seven (7) day revocation period, he or
she will not receive the Severance Payment;



 
(f)
He or she has read and understands the Waiver and Release Agreement and further
understands that it includes a general release of any and all known and unknown,
foreseen or unforeseen claims presently asserted or otherwise arising through
the date of his or her signing of this Waiver and Release Agreement that he or
she may have against the Employer; and



 
(g)
No statements made or conduct by the Employer has in any way coerced or unduly
influenced him or her to execute this Waiver and Release Agreement.



3.           No Admission of Liability.  This Waiver and Release Agreement does
not constitute an admission of liability or wrongdoing on the part of the
Employer, the Employer does not admit there has been any wrongdoing whatsoever
against the Executive, and the Employer expressly denies that any wrongdoing has
occurred.


4.           Entire Agreement.  There are no other agreements of any nature
between the Employer and the Executive with respect to the matters discussed in
this Waiver and Release Agreement, except as expressly stated herein, and in
signing this Waiver and Release Agreement, the Executive is not relying on any
agreements or representations, except those expressly contained in this Waiver
and Release Agreement.


5.           Execution.  It is not necessary that the Employer sign this Waiver
and Release Agreement following the Executive's full and complete execution of
it for it to become fully effective and enforceable.


6.           Severability.  If any provision of this Waiver and Release
Agreement is found, held or deemed by a court of competent jurisdiction to be
void, unlawful or unenforceable under any applicable statute or controlling law,
the remainder of this Waiver and Release Agreement shall continue in full force
and effect.
 
 
 

--------------------------------------------------------------------------------

 
 
7.           Governing Law.  This Waiver and Release Agreement shall be governed
by the laws of the State of Delaware, excluding the choice of law rules thereof.


8.           Headings.  Section and subsection headings contained in this Waiver
and Release Agreement are inserted for the convenience of reference
only.  Section and subsection headings shall not be deemed to be a part of this
Waiver and Release Agreement for any purpose, and they shall not in any way
define or affect the meaning, construction or scope of any of the provisions
hereof.


IN WITNESS WHEREOF, the undersigned has duly executed this Agreement as of the
day and year first herein above written.
 

 
Clay H. Kiefaber

 
 
 

--------------------------------------------------------------------------------

 